Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “a motorcycle according to the present invention,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1, 3 and 7 are objected to because of the following informalities:  
In re claim 1 lines 3 and 9, the words “fiber-reinforced resin” and “this side member” lack antecedent basis and should be changed to – a fiber-reinforced resin—and – the side member --;
In re claim 3 line 15 the punctuation marks colon and semi-colon seems inappropriate and should be deleted.
In re claim 7, the recitation “the at least one lower connecting member” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In re claim 1 lines 19-20, the recitations “the at least one upper connecting member” and “a foremost upper connecting member” render the claim indefinite.  The Examiner unclear as to whether the recitation “a foremost upper connecting member” is the same or a different structure than “the at least one upper connecting member”.  To advance prosecution, the claim is being interpreted as – a foremost portion of the at least one upper connecting member--.
	In re claim 3 lines 15-16, the recitations “the at least one lower connecting member” and “a foremost lower connecting member” render the claim indefinite.  The Examiner unclear as to whether the recitation “a foremost lower connecting member” is the same or a different structure than “the at least one lower connecting member”.  To advance prosecution, the claim is being interpreted as – a foremost portion of the at least one lower connecting member--.
	Claims 2-7, each requires all the limitations of claim 1 and therefore also subjected to the same ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1 and 6 (as best understood) are rejected under 35 U.S.C. 102(a1) as being anticipated by Matsushima (USPUB. 2016/0200387 A1 – hereinafter Matsushima).
Matsushima discloses all of the structural as claimed, a seat rail of a motorcycle, comprising two side members which are arranged with an interval in a width direction of a vehicle body of the motorcycle and are configured using a fiber-reinforced resin, wherein each side member includes: 
a main body located outside in the width direction of the vehicle body; and 
an upper flange portion (42b) which protrudes in the width direction of the vehicle body from an upper side edge, in an upper-lower direction of the vehicle body, of the main body, 
at a front end portion, in a front-rear direction of the vehicle body, of each side member, an attachment element which mounts this side member (74) to a main frame of the vehicle body, is provided, 
the seat rail comprises at least one upper connecting member (44) extending so as to connect upper flange portions of the two side members,
the upper flange portion of each side member includes: a front section and a rear
section respectively located close to a front and a rear of the vehicle body; and 
an inflection section (figures 2-3) which connects the front section and the rear section such that the rear section of the upper flange portion is raised toward an upper direction of the vehicle body with respect to the front section, and
the inflection section of the upper flange portion of each side member is arranged between the front end portion of the side member and a surface portion of the at least one upper connecting member, in the front-rear direction of the vehicle body.

In re claim 6, Matsushima discloses a length, in the width direction of the vehicle body, the upper flange portion decreases as it goes to the rear from the front of the vehicle body (figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima alone.
Matsuhima is disclosed above but does not explicitly teach the main body of each side member and the upper flange portion thereof intersect at an angle greater than 90 degrees and the upper and/or lower connecting member is joined to the side members by welding . However, this features are merely one of several straight forward possibility from which an ordinary skilled person in the art before the effective filing date of the claimed invention would select, in accordance with circumstances, so as to allow the subcomponents of the seat rails to fit the requirement of a particular application. 

Allowable Subject Matter
         Claims 3-5 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening Claims.  
	Claim 3 is allowed because the prior art failed to teach the lower flange portion of each side member includes a front section and a rear section respectively located close to the front and the rear of the vehicle body; and 
an inflection section which connects the front section and the rear section such that the rear 
section of the lower flange portion is raised in an upper direction of the vehicle body with respect to the front section.
Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/Primary Examiner, Art Unit 3611